DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 03 March 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.
Claim Status
3. 	Claims 1, 7, 8, 11, 13, 15, 17, 20-21, 25, 37, 43-45 and 47-48 are pending.
	Claims 7, 25, 37, 43-45 and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that claims 7 and 25 do not encompass the elected combination limited to SEQ ID NO: 1-3.
Claims 1, 8, 11, 13, 15, 17, and 20-21 read on the elected invention and have been examined herein. It is noted that claims 11 and 13  encompass non-elected subject matter of combinations of miRNAs other than the elected combination consisting of SEQ ID NO: 1-3. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Non-Compliant Amendment
4.  The status identifiers used for clams 7 and 25 are not correct as these claims are directed to non-elected subject and should be accompanied by the status identifier of  “(Withdrawn – Currently amended)”.
	As set forth in MPEP 714, “For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).”
MPEP provides the following list of acceptable alternative status identifiers:

    PNG
    media_image1.png
    435
    908
    media_image1.png
    Greyscale

Applicant is reminded that the use of the correct status identifiers is not optional. Future responses must include the correct status identifiers for each of the claims.


Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 11, 13, 15, 17, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of miR-363-3p (SEQ ID NO: 1), miR-28-3p (SEQ ID NO: 2) and let-7e-5p (SEQ ID NO: 3) and Alzheimer’s Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require “determining” whether AD is present in a patient or the patient is at risk of having or developing AD or “determining” the course of AD. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by critical thinking processes wherein one determines the occurrence of AD based on the relative level of the miRNAs. Such determining is thereby an abstract idea. “Determining” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also require performing a step of "comparing" the miRNA levels in the patient’s blood sample to a reference level.  Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of determining the miRNA levels in the blood sample is part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Claims 20 and 21 further recite that the patient is one that receives or has received a treatment for AD. However, the treatment is part of the data gathering process to determine the effect of the treatment on miRNA levels. Alternatively, the treatment merely defines the patient group that is to be tested for the miRNA levels. The recitation regarding the patients having been or currently being treated does not integrate the judicial exception so as to practically apply the judicial exception.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited step of determining miRNA levels in a blood cell sample is recited at a high degree of generality, covering any conventional method for determining miRNA levels. Methods of detecting miRNA levels in samples were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification. For example, the specification (paragraph numbering is with respect to the published application) teaches:
“[0699] The determination of the level (of each) of at least three miRNAs according to the first, second, seventh, eighth, or thirteenth aspect of the present invention may be carried out by any convenient means for determining the level of a nucleotide sequence such as miRNA. For this purpose, qualitative, semi-quantitative and quantitative detection methods can be used. Quantitative detection methods are preferred. A variety of techniques are well known to the person skilled in the art.”

Further, methods for detecting the levels of miRNAs in blood cell samples were well-known in the prior art. See, e.g., Backes et al (US 2018/0371548) which  teaches assaying a blood cell for the level of hsa-miR-28-3p, hsa-let-7e-5p and hsa-miR-363-3p (see para [0007], [0008], [0018] and Table 4) in patients having AD and in control patients. See also Malafa et al (US 2017/0022571) which  teaches assaying a blood cell to determine the levels of miRNAs, including hsa-miR-28-3p, hsa-let-7e and hsa-miR-363 (see para [0010], [0048], [0051] and Table 9); and Andrea et al (US 2014/0171484) which teaches analyzing white blood cells to determine the levels of miRNAs, including hsa-miR-28-3p, hsa-let-7e-5p and hsa-miR-363-3p (see para [0083] and Table 11).



The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
In the reply, Applicant states that the claims amount to “’significantly more’ than what is known in the prior art” since the claims have been amended to recite that the  level of the three miRNAs is determined in a blood cell sample. It is argued that methods for measuring the three miRNAs in a blood cell sample is not found in the prior art and thereby is not conventional, routine and well-known in the art.
However, methods for detecting miRNAs per se in samples, including blood cell samples, were well-known, routine and conventional in the prior art. While the present claims recite detecting the particular target miRNAs of SEQ ID NO: 1-3, the present claims do not require the use of any non-routine, non-conventional reagents to accomplish the determining step. Applicant’s attention is directed to In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation. Therein the claims recited "hybridizing a BRCA1 gene probe which specifically hybridizes to a BRCA1 allele to genomic DNA isolated from said sample and detecting the presence of a hybridization product" (in claim 7), and "amplifying all or part of a BRCA1 gene from said sample using a set of primers to produce amplified nucleic acids and sequencing the amplified nucleic acids" (in claim 8). The Court stated that the claims "set forth well-understood, routine and conventional activity engaged in by scientists at the time of Myriad's patent 
Applicant’s attention is further directed to Cleveland Clinic Foundation v. True Health Diagnostics, LLC 1:17-cv-198 (E.D. Va. Aug 4, 2017) Memorandum Opinion. The claims at issue in the ‘597 patent recited a step of “a) contacting a sample with an anti-MPO antibody, wherein said sample is a plasma sample from a human subject having atherosclerotic cardiovascular disease” and the claims in the ‘065 patent recited “a) obtaining a plasma sample from a human patient having atherosclerotic cardiovascular disease (CVD); and b) detecting elevated MPO mass in said plasma sample, as compared to a control MPO mass level from the general population or apparently healthy subjects, by contacting said plasma sample with anti-MPO antibodies.” The Plaintiff argued “"it is not well-understood, routine, or conventional to detect elevated MPO levels in plasma from a subject having atherosclerotic” disease. In response, the District Court stated "[i]f merely using existing, conventional methods to observe a newly discovered natural phenomenon were enough to qualify for protection under § 101, the natural law exception would be eviscerated." That is, the District Court stated that the claims merely apply conventional methods (i.e., an immunoassay with 
See also Genetic Technologies Ltd v. Merial LLC 818 F.3d, 1577, 1379 (Fed Cir 2016) wherein it is stated that “Mayo requires that the additional steps be viewed apart from the natural law. Otherwise, whenever a natural law is newly discovered, any ‘additional step’ - no matter how routine or conventional in that field - could be tacked onto it and become patent eligible by virtue of the fact it takes advantage of the naturally occurring phenomenon.” Thereby, naming particular targets whose level in a sample is to be determined does not change the fact that methods for measuring nucleic acid levels in biological samples, including blood cell samples,  were routine and conventional in the prior art. Again, the present claims do not require using any novel, non-conventional primers or probes or any novel and non-conventional detection assays to accomplish the determining the level of the miRNA step so as to add an “inventive concept” to the recited judicial exceptions.
Maintained / Modified Improper Markush Grouping Rejection
6. Claims 11 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a 
	Herein, claims 11 and 13 appear to encompass detecting SEQ ID NO: 1-3 and any one or more of SEQ ID NO: 4-18. 
	The Markush groupings of the combinations of miRNAs of SEQ ID NO: 1-18 as recited in claims 11 and 13 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs comprise nucleotides and have the structure common to microRNAs. The fact that the miRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides 
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being present in a blood sample at a level that is diagnostic of AD.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Response to Remarks:
	The response states “recite a set of miRNAs including SEQ ID NOs:1, 2, and 3, optionally with one or more additional miRNA. Applicant submits that the amended 
	These arguments and the amendments to the claims have been fully considered but are not persuasive. Claims 11 and 13 are not limited to the particular combination of SEQ ID NO: 1, 2 and 3. Rather, these claims also encompass various combinations that include SEQ ID NO: 4-18.
	
Maintained / Modified Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al (WO 2014/75911; cited in the IDS).

	Keller et al teaches a method for diagnosing Alzheimer’s disease (AD) in a patient comprising determining the level of at least 3 miRNAs in a blood sample from a patient and comparing the level of each of the at least 3 miRNAs to a reference level, 
Regarding the amendment to the claims to recite that the level of the miRNAs is determined in a blood cell sample, Keller teaches measuring the level of the miRNAs in peripheral blood samples (p. 18-19), which samples necessarily include blood cells. This sample is considered to constitute a “blood cell sample” as recited in the present claims. Note that the present specification does not provide a limiting definition for a “blood cell sample.” The specification (para [0152], with respect to the published application) states that “Preferably, the blood cell sample comprises/essentially consists of/consists of erythrocytes, leukocytes, and/or thrombocytes, e.g. erythrocytes, 
	Accordingly, 	Keller et al teaches a method for diagnosing Alzheimer’s disease (AD) in a patient comprising determining the level of at least the 3 miRNAs, including the 3 miRNAs of miR-363-3p, miR-28-3p and let-7e-5p, in a blood cell sample from a patient and comparing the level of each of the at least 3 miRNAs to a reference level, wherein the comparison allows for the determination of AD.

Regarding the “wherein” clause, this clause indicates only an inherent property of the miRNAs – i.e., that a higher level of SEQ ID NO: 1 and 3 compared to the healthy control reference level and a lower level of SEQ ID NO: 2 compared to the healthy control reference level indicates that the patient has AD. It is acknowledged that Keller teaches the opposite results for SEQ ID NO: 2 (miR-28-3p) and SEQ ID NO: 3 (let-7e-5p), such that SEQ ID NO: 2 (miR-28-3p) is reported to be increased in the blood of AD subjects and SEQ ID NO: 3 (let-7e-5p) is decreased in the blood of AD subjects, as compared to normal, healthy controls (see Supplemental Table 1a and 1b).
However, again, the “wherein” clause indicates only an inherent property of the miRNAs and the “wherein” clause is not transformative. The “wherein” clause does not materially distinguish the claimed method over that of Keller. There is no requirement for one to act on the information recited in the “wherein” clause. For example, the claims are not limited to a method wherein an increase in the level of SEQ ID NO: 1 and 3 and a decrease in the level of SEQ ID NO: 2 are detected in the blood sample, relative to the healthy control blood sample, and the subject is then administered a therapy to treat AD. In contrast, the present claims recite a final “wherein” clause that indicates only a property of the levels of the miRNAs. The “wherein” clause does not result in a manipulative difference between the claimed method and the method of Keller.
Regarding claim 20, Keller teaches that the methods disclosed therein are applied to patients currently undergoing a treatment or receiving a therapy for AD (e.g., Response to Remarks:
The response states that Keller does not teach detecting the level of the miRNAs in a blood cell sample, as required by the amended claims.
This argument has been fully considered but is not persuasive. As set forth in the rejection, Keller does teach measuring the level of the miRNAs in peripheral blood samples (p. 18-19). The peripheral blood  sample used in the method of Keller is considered to constitute a “blood cell sample” since peripheral blood samples contain blood cells. The present claims do not recite any features of the “blood cell sample” which distinguish this sample over the peripheral blood sample used in the method of Keller. As discussed in the modified rejection above, the present specification does not provide a limiting definition for a “blood cell sample.” The specification (para [0152], with respect to the published application) states that “Preferably, the blood cell sample comprises/essentially consists of/consists of erythrocytes, leukocytes, and/or thrombocytes, e.g. erythrocytes, leukocytes, and thrombocytes.” However, this constitutes a preferred embodiment and does not constitute a limiting definition for a “blood cell sample.” Also, the language of “comprising” indicates that such samples may include any or all other components present in a blood sample, as is the case with a peripheral blood sample. The specification (para [0150] of the published application) defines a “blood cell/cellular fraction” as a “blood cell/cellular portion which has been produced from whole blood by removing the extracellular fraction (serum and/or plasma).” However, the specification does not state that a “blood cell sample” is identical to a “blood cell/cellular fraction.” Accordingly, neither the specification nor the 
Maintained Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (WO 2014/75911; cited in the IDS) in view of Dezso et al (PGPUB 20140378439).
	The teachings of Keller are presented above.
Regarding claim 17, Keller teaches monitoring changes in the level of miRNAs in blood samples from patients having AD to determining the course of AD, particularly 
However, Dezso teaches methods for monitoring the course of disease of AD in a subject by determining the level of miRNAs in a sample from a subject at a first time point and at a second later time point (e.g., para [0013] and [0051). For example, Dezso states:
“[0013]…the invention provides a method of monitoring the course of Alzheimer's Disease in a subject, by determining the level of at least one miRNA in a first sample containing circulating miRNA from a subject, determining the level of said at least one miRNA in a second sample containing circulating miRNA from said subject, wherein said second sample is obtained after said first sample, and comparing the levels determined in the first sample with levels determined in the second sample, wherein said levels are indicative of Alzheimer's disease progression.”

Dezso states that such methods permit the determination of whether the disease has worsened or improved over time (para [0051]).
In view of the teachings of Dezso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Keller so as to have determined the course of AD by determining the level of the at least 3 miRNAs in a first blood sample obtained at a first time point from the patient and determining the level of the at least 3 miRNAs in a second blood sample obtained from the patient at a later time point and comparing the levels determined at the first and second time points because Dezso teaches that this is an effective means 
Regarding the “wherein” clause, as discussed above, the “wherein” clause indicates only an inherent property of the compared levels of the miRNAs and the “wherein” clause is not transformative. The “wherein” clause does not result in a manipulative difference between the claimed method and the method of Keller as modified in view of the teachings of Dezso.
Regarding claim 21, Keller teaches that the methods disclosed therein are applied to patients currently undergoing a treatment or receiving a therapy for AD (e.g., p. 4). Keller does not specifically state that the treatment is a drug.
However, Dezso teaches examples of therapies for AD, stating “he Alzheimer's therapeutic may be Razadyne® (galantamine), Exelon® (rivastigmine), or Aricept ® (donepezil). In an exemplary embodiment, the Alzheimer's therapeutic is donepezil or a pharmaceutically acceptable salt or ester thereof (e.g., donepezil hydrochloride)” (para [0015]). These therapies are necessarily drugs. Thus, Dezso teaches treating AD by administering a drug.
In view of the teachings of Dezso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Keller specifically to patients being treated with drugs, such as Razadyne®, Exelon®, or Aricept ®, because these are conventional therapies administered to patients for the treatment of AD.

Response to Remarks:

The arguments pertaining to Keller have been addressed in full above. Dezso was not cited for teaching the new limitation added to the claims of a ‘blood cell sample.’ Rather, Dezso was cited for its teachings regarding particular therapies for AD and for methods of monitoring the course of AD by measuring miRNA levels at different time points.
The rejection is maintained for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634